Exhibit 10.17

AFFIRMATION OF GUARANTY

This AFFIRMATION OF GUARANTY is made as of March 15, 2007, by and among
SAFEGUARD DELAWARE, INC. (“SDI”), SAFEGUARD SCIENTIFICS (DELAWARE), INC. (“SSI”;
collectively with SDI, “Guarantors”, each, a “Guarantor”) and COMERICA BANK
(“Bank”).

RECITALS

Bank and CLARIENT, INC.  (“Borrower”) are parties to that certain Loan Agreement
dated as of February 13, 2003, as amended, including without limitation by that
certain First Amendment to Loan Agreement dated as of October 21, 2003, that
certain Second Amendment to Loan Agreement dated as of January 22, 2004, that
certain Third Amendment to Loan Agreement dated as of January 31, 2005, that
certain Fourth Amendment to Loan Agreement dated as of March 11, 2005, that
certain Consent and Waiver dated as of July 13, 2005, that certain letter
agreement dated as of January 26, 2006, that certain Waiver and Fifth Amendment
to Loan Agreement dated as of August 1, 2006, that certain Sixth Amendment to
Loan Agreement dated as of February 28, 2006, and that certain Seventh Amendment
to Loan Agreement dated as of January 17, 2007, and that certain Waiver and
Eighth Amendment to Loan Agreement dated as of February 28, 2007 (collectively,
the “Agreement”).  Guarantors executed for the benefit of Bank a Third Amended
and Restated Unconditional Guaranty dated as of January 17, 2007 (the
“Guaranty”), guarantying amounts owing by Borrower to Bank.   Borrower and Bank
propose to enter into a Ninth Amendment to Loan Agreement of even date herewith
(the “Amendment’), which amends the Loan Agreement by, among other things,
changing a financial covenant.  Bank has agreed to enter into the Amendment
provided, among other things, that each Guarantor consents to the Amendment and
agrees that the Guaranty will remain effective.

AGREEMENT

NOW, THEREFORE, each Guarantor agrees as follows:

1.             Each Guarantor consents to the execution, delivery and
performance by Borrower of the Amendment and the documents and instruments
executed in connection therewith.  The Guaranty is and shall remain in full
force and effect with respect to Borrower’s Obligations (as defined in the
Agreement) as modified by the Amendment and otherwise.  Each Guarantor confirms
that, as of the date hereof, such Guarantor has no defenses against its
obligations under the Guaranty.

2.             The Guaranty, as amended, shall be and shall remain in full force
and effect in accordance with its terms and hereby is ratified and confirmed in
all respects.  Except as expressly set forth herein, the execution, delivery,
and performance of this Affirmation shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Guaranty, as in
effect prior to the date hereof.  Each Guarantor ratifies and reaffirms the
continuing effectiveness of all instruments, documents and agreements entered
into in connection with the Guaranty.

3.             Each Guarantor represents and warrants that the Representations
and Warranties contained in the Guaranty are true and correct as of the date of
this Amendment and Affirmation other than (i) to the extent such representations
and warranties expressly relate to an earlier date, which representations and
warranties are true and correct as of such date; and (ii) for those changes to
the representations and warranties resulting from events, occurrences or
circumstances permitted under the applicable Loan Documents, as amended.  Unless
otherwise defined, all capitalized terms in this Affirmation shall be as defined
in the Guaranty.  This Affirmation may be signed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
instrument.

  


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Affirmation of Guaranty
as of the first date above written.

SAFEGUARD DELAWARE, INC.

 

 

 

 

 

By:

/s/ Steven J. Feder

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

SAFEGUARD SCIENTIFICS (DELAWARE), INC.

 

 

 

 

 

By:

/s/ Steven J. Feder

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Beth Kinsey

 

 

 

 

 

 

Title:

Senior Vice President

 

 

2


--------------------------------------------------------------------------------